DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C, figs. 8-12 in the reply filed on 9/8/2021 is acknowledged. Applicant stated that claims 1-20 read on the elected species. However, in reviewing the specification and drawings, the examiner does not believe claims 2 & 20 read on the elected species because the specification did not mentioned the boot being securable to the hoof solely by the adhesive. In addition, this appears to contradict the elected species C because species C includes straps 55,60 which appear to assist the attachment between the boot and the hoof and not solely the adhesive. Thus, it is deemed that claims 2 & 20 do not read on the elected species C and have been withdrawn from consideration. 
Information Disclosure Statement
The information disclosure statement filed 5/4/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation of “the underside” lacks prior antecedent basis. 
For claim 4, the limitation of “the toe end” lacks prior antecedent basis.
For claim 5, the limitation of “the rear” lacks prior antecedent basis.
For claim 8, the limitation of “the toe” and “the spaced apart walls” lack prior antecedent basis. In addition, the limitation of “the slit opening up into the aperture” is unclear because is the slit the same as the aperture or a different element? The specification appears to state the slit is ref. 35 which is the same as the aperture. If this is the case, then the aperture as claimed in claim 1 is the slit or another aperture? 
For claim 11, the limitation of “the underside” lacks prior antecedent basis. 
 	For claim 12, the limitation of “the opening in one wall” lacks prior antecedent basis. 
	For claim 15, the limitation of “the aperture” lacks prior antecedent basis. In addition, the limitation of “and/or” is indefinite because it creates various scenarios, thus, it is unclear as to which scenario is being claimed. 
For claim 16, the limitation of “the rear” lacks prior antecedent basis.
 	For claim 17, the limitation of “and/or” and “is/are” are indefinite because it creates various scenarios, thus, it is unclear as to which scenario is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-5,7,9-14,16,19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dallmer (WO 8400094 A1). Note that a machine translation has been provided and will be referred to herein.
 	For claim 1, Dallmer discloses an equine boot comprising a shell, the shell including: a bottom portion (10) for substantially covering the underside of a hoof; an upper (11 or 21) adhesively attachable to the hoof to secure the boot thereto; and an 
	For claim 3, Dallmer discloses wherein the aperture is formed at a lower end of the upper (see figs. 1-2).
	For claim 4, Dallmer discloses wherein the aperture (ref. 12 is at the toe area) is formed at the toe end of the boot, and water can be flushed through the aperture and drained from the boot through an open end thereof (open end can be in the rear area).  
	For claim 5, Dallmer discloses wherein the shell is open at its rear such that the rear of the hoof is substantially uncovered (see fig. 3).  
	For claim 7, Dallmer discloses wherein the upper comprises opposed and spaced apart walls (see figs. 1-2, walls are created by refs. 12,13,14) which are configured to flex away from one another.  
	For claim 9, Dallmer discloses wherein the upper comprises an opening (any one of refs. 12-14) through which glue, applied to an inner surface of the upper, can exude as the upper is glued onto the hoof.  
	For claim 10, Dallmer discloses wherein the upper is adhesively attached to the hoof such that the bottom portion substantially covers the underside of the hoof, and the aperture allows fluid to reach the underside of the hoof to flush debris therefrom (see translation, especially page 2 where Dallmer states that the boot is to be glued and shown in fig. 6).  
	For claim 11, the limitation has been explained in the above, thus, please see above. The openings can be refs. 12-14.

	For claim 13, Dallmer discloses wherein each of the spaced apart walls is configured to flex relative to one another (the walls are separated by the slits 14 and can flexed).
	For claim 14, Dallmer discloses an aperture (any one of refs. 12,13) through which fluid can reach the underside of the hoof to flush debris therefrom.  
	For claim 16, the limitation has been explained in the above, thus, please see above claim 5.
	For claim 19, Dallmer discloses wherein the bottom portion is engaged with the underside of the hoof (see figs. 3-4), the upper encloses at least a portion of the hoof wall (see figs. 1-2), and the openings accommodate growth of the hoof (any one of the openings 12-14 can accommodate growth because they are openings or spaces).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dallmer (as above) in view of Ford (US 20090235621 A1).
 	For claim 6, Dallmer is silent about wherein the shell is made from a resilient material such that when the boot is adhesively attached to the hoof, the bottom portion can be urged away from the underside of the hoof.
	Ford teaches a boot comprising a shell (14) is made from a resilient material (para. 0027) such that when the boot is adhesively attached to the hoof, the bottom portion (12) can be urged away from the underside of the hoof (functional recitation to which the shell can and does performed the intended function due to the resiliency of the material).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the shell of Dallmer be made of a resilient material as taught by Ford, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (for the elasticity of the material so as to contour and attach to the hoof better).  In re Leshin, 125 USPQ 416.
	For claim 17, the limitation has been explained in the above, thus, please see above claim 6. 

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dallmer as modified by Ford as applied to claims 1,6,11 above, and further in view of Macdonald (WO 2014/138790 A1, as cited on form PTO-1449).
 	For claim 8, Dallmer as modified by Ford is silent about wherein a slit at the toe end of the boot substantially separates the spaced apart walls, the slit opening up into the aperture.
	Macdonald teaches a boot comprising a slit (257; also, can be seen in figs. 5-6 at the front or toe end of the boot) at the toe end of the boot substantially separates the spaced apart walls, the slit opening up into the aperture. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a slit as taught by Macdonald at the toe end of the boot of Dallmer as modified by Ford in order to accommodate to the hoof expansion and ventilation. 
	For claim 18, the limitation has been explained in the above, thus, please see above claim 8.   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dallmer (as above) in view of Macdonald (as above).
 	For claim 15, Dallmer is silent about wherein the aperture is formed at a lower toe end of the upper, and water can be flushed through the aperture and drained through the openings of the upper and/or an open end of the boot.  
	Macdonald teaches a boot comprising an aperture (257; also, can be seen in figs. 5-6 at the front or toe end of the boot) is formed at a lower toe end of the upper, and water can be flushed through the aperture and drained through the openings of the upper and/or an open end of the boot (functional recitation to which the aperture in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643